                           1   BABAK TERMECHI, SBN 318361
                               CARIA CASTRO RIVAS, SBN 323496
                           2   TERMECHI EMPLOYMENT LAW GROUP
                               5900 Canoga Ave., Suite 380
                           3   Woodland Hills, CA 91367
                               Telephone: (323) 596-7265
                           4   Email:      bobby@termechilaw.com
                                           crivas@termechilaw.com
                           5
                               Attorneys for Plaintiff
                           6   JUAN FLORES
                           7   MARGARET ROSENTHAL, SBN 147501
                               SABRINA L. SHADI, SBN 205405
                           8   JOSEPH S. PERSOFF, SBN 307986
                               BAKER & HOSTETLER LLP
                           9   11601 Wilshire Boulevard, Suite 1400
                               Los Angeles, CA 90025-0509
                          10   Telephone: 310.820.8800
                               Facsimile: 310.820.8859
                          11   Email:      mrosenthal@bakerlaw.com
                                           sshadi@bakerlaw.com
B AKER & H OSTETLER LLP




                          12               jpersoff@bakerlaw.com
   A TTORNEYS AT L AW
      L OS A NG ELES




                          13   Attorneys for Defendant
                               ARDAGH GLASS, INC.
                          14

                          15                           UNITED STATES DISTRICT COURT
                          16                         EASTERN DISTRICT OF CALIFORNIA
                          17   JUAN FLORES, an individual,                          Case No.: 1:21-cv-00591-AWI-SAB
                          18                     Plaintiff,                         [Hon. Stanley A. Boone, Ctrm. 9]
                          19          v.                                            STIPULATION AND
                                                                                    [PROPOSED] ORDER TO
                          20   ARDAGH GLASS, INC., a California                     REMAND MATTER AND TO
                               corporation; and DOES 1 through 100,                 EXTEND TIME TO RESPOND
                          21   inclusive,                                           TO PLAINTIFF’S FIRST
                                                                                    AMENDED COMPLAINT
                          22                     Defendant.
                                                                                    Date Action Filed:   March 4, 2021
                          23                                                        Date Action Removed: April 8, 2021
                          24

                          25         IT IS HEREBY STIPULATED AND AGREED, by and between JUAN
                          26   FLORES (“Plaintiff”), ARDAGH GLASS, INC. (“Defendant”), as follows:
                          27         On March 4, 2021, Plaintiff filed this action in the Superior Court of
                          28   California, County of Madera.

                                 STIPULATION AND [PROPOSED] ORDER TO REMAND MATTER AND TO EXTEND TIME TO RESPOND TO PLAINTIFF’S FIRST
                                                                                    AMENDED COMPLAINT; CASE NO.: 1-21-CV- 00591-AWI-SAB
                           1             On March 10, 2021, Plaintiff served Defendant with a copy of the Summons
                           2   and Complaint.
                           3             On April 8, 2021, Defendant filed its Answer to Plaintiff’s Complaint in the
                           4   Superior Court, County of Madera. Defendant also removed this action to this
                           5   Court.
                           6             On April 14, 2021, Plaintiff filed and served Defendant with his First
                           7   Amended Complaint, adding four individuals as named defendants: Manuel Perez,
                           8   Paul Guillen, Brian Benoit, and Rich Hummer. Plaintiff has not yet served any of
                           9   the individual defendants with the First Amended Complaint.
                          10             Pursuant to Federal Rules of Civil Procedure, Rule 15(a)(3), Defendant’s
                          11   response to the First Amended Complaint is currently due on April 28, 2021.
B AKER & H OSTETLER LLP




                          12             The parties have engaged in discussions concerning the remand. The Parties
   A TTORNEYS AT L AW
      L OS A NG ELES




                          13   dispute whether the individuals have been fraudulently joined. Plaintiff agrees to
                          14   dismiss, without prejudice, the individual defendants Manuel Perez, Brian Benoit,
                          15   and Rich Hummer following remand of the matter to superior court. In return,
                          16   Defendant Ardagh Glass, Inc. and Defendant Paul Guillen agree that they will not
                          17   attempt removal of this matter back to any federal court, at any time.
                          18   ///
                          19   ///
                          20   ///
                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                                  -2-
                                     STIPULATION AND [PROPOSED] ORDER TO REMAND MATTER AND TO EXTEND TIME TO RESPOND TO PLAINTIFF’S FIRST
                                                                                        AMENDED COMPLAINT; CASE NO.: 1-21-CV- 00591-AWI-SAB
                           1         Based on the foregoing facts above and the Parties’ agreement, it is hereby
                           2   stipulated that this matter be remanded to state court. Following remand to the
                           3   superior court, Plaintiff will dismiss, without prejudice, the individual defendants
                           4   Manuel Perez, Brian Benoit, and Rich Hummer. Following remand to the superior
                           5   court, Defendant Ardagh Glass, Inc. and Defendant Paul Guillen will not attempt
                           6   removal of this matter back to any federal court, at any time. Furthermore, the
                           7   Parties agree that, in light of the remand, Defendant may have the later of three
                           8   weeks from the date of the remand or May 19, 2021 to respond to Plaintiff’s First
                           9   Amended Complaint to allow for compliance with local rules in scheduling a
                          10   motion.
                          11         IT IS STIPULATED.
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L AW




                                Dated: April 27, 2021                              TERMECHI EMPLOYMENT
      L OS A NG ELES




                                                                                   LAW GROUP
                          13

                          14
                                                                                   By: /s/ Babak Termechi
                          15                                                           Babak Termechi
                                                                                       Caria Castro Rivas
                          16
                                                                                   Attorneys for Plaintiff
                          17                                                       JUAN FLORES
                          18

                          19    Dated: April 27, 2021                              BAKER & HOSTETLER LLP
                          20
                                                                                   By: /s/ Joseph S. Persoff
                          21                                                           Margaret Rosenthal
                                                                                       Sabrina L. Shadi
                          22                                                           Joseph S. Persoff
                          23                                                       Attorneys for Defendant
                                                                                   ARDAGH GLASS, INC.
                          24

                          25

                          26

                          27

                          28
                                                                              -3-
                                 STIPULATION AND [PROPOSED] ORDER TO REMAND MATTER AND TO EXTEND TIME TO RESPOND TO PLAINTIFF’S FIRST
                                                                                    AMENDED COMPLAINT; CASE NO.: 1-21-CV- 00591-AWI-SAB
                           1                                          ATTESTATION
                           2            I, Joseph S. Persoff, attest that all other signatures listed, and on whose
                           3   behalf the filing is submitted, concur in the filing’s contents and have authorized
                           4   the filing.
                           5

                           6                                                         /s/ Joseph S. Persoff
                                                                                     Joseph S. Persoff
                           7

                           8

                           9

                          10   IT IS SO ORDERED.

                          11   Dated:    April 29, 2021
                                                                           SENIOR DISTRICT JUDGE
B AKER & H OSTETLER LLP




                          12
   A TTORNEYS AT L AW
      L OS A NG ELES




                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                              -4-
                                 STIPULATION AND [PROPOSED] ORDER TO REMAND MATTER AND TO EXTEND TIME TO RESPOND TO PLAINTIFF’S FIRST
                                                                                    AMENDED COMPLAINT; CASE NO.: 1-21-CV- 00591-AWI-SAB
